DETAILED ACTION
Applicants' submission filed on January 22, 2021 has been entered.   
Claims 1-6, 8-16, and 18-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Objections
Regarding Claim 1, line 2: it appears that the language “in a” should be changed to -in the-.  
Regarding Claim 1, line 4: it appears that the language “by the” should be changed to -by an-.  
Regarding Claim 2, line 1: it appears that the language “set to be” should be deleted.  
Regarding Claim 8, lines 5-6: it appears that the language “based on the temperature of the high-voltage battery” should be deleted.  
Regarding Claim 11, line 2: it appears that the language “in a” should be changed to -in the-.  
Regarding Claim 11, line 7: it appears that the language “by the” should be changed to -by an-.  
Regarding Claim 12, line 1: it appears that the language “set to be” should be deleted.  
Regarding Claim 15, line 3: it appears that the language “fan” should be changed to -fan when-.  
Regarding Claim 18, lines 6-7: it appears that the language “based on the temperature of the high-voltage battery” should be deleted.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, regarding Claim 3, line 3, it is not clear what is meant by the term “slowly”.
Regarding Claim 13, line 4, it is not clear what is meant by the term “slowly”.
Allowable Subject Matter
The present claims would be allowable but for the objections and rejections discussed above.  The prior art fails to teach, disclose, or suggest, either alone or in combination, a method for controlling charging of a plug-in vehicle, to charge a high-voltage battery mounted in a plug-in vehicle by converting alternating current (AC) power into direct current (DC) power using an on-board charger (OBC), comprising: operating, by the controller, a battery cooling fan mounted in the vehicle at a maximum level to cool the high-voltage battery when the high-voltage battery is charged and the temperature of the high-voltage battery is greater than the failure determination temperature, and determining by the controller, whether the vehicle is being driven before determining whether the high-voltage battery is charged, wherein the determining of whether the high-voltage battery is charged is performed in response to determining that the vehicle is not being driven, as recited in Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833